Citation Nr: 0318313	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of a blowout fracture of the left eye with 
diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran subsequently perfected this 
appeal.

A travel board hearing before the undersigned was held in 
November 1999.  A transcript of that hearing has been 
associated with the claims folder.  The Board remanded this 
claim for additional development in February 2000 and May 
2001.  The case has since returned to the Board.  

The Board notes that a May 2003 rating decision denied 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  An appeal has not been 
perfected with regard to this issue and therefore, it is not 
before the Board at this time.  The veteran is advised that a 
notice of disagreement with a determination by the agency of 
original jurisdiction (AOJ) must be filed within 1 year from 
the date that the AOJ mails notice of the determination.  
Otherwise, that determination will become final.  See 
38 C.F.R. § 20.302 (2002).


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to a separate evaluation for a 
left eye ptosis.

2.  Examination in June 2001 revealed a mild ptosis of 
approximately 1.5 to 2 mm on the left side, which is related 
to the original blowout fracture and directly due to the 
enophthalmos.  The ptosis obscures less than 1/3 of the pupil 
and approximates no more than moderate disfigurement of the 
face.  


CONCLUSION OF LAW

The criteria for a separate 10 percent evaluation, and no 
more, for a ptosis of the left eye, as a residual of the 
blowout fracture of the left eye, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.84a, Diagnostic Code 6019, 
4.118, Diagnostic Code 7800 (2002); 67 Fed. Reg. 49596 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7800).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The April 1999 statement of the case (SOC), the October 2000 
supplemental statement of the case (SSOC), and the January 
2003 SSOC collectively notified the veteran of the evidence 
of record and of the reasons and bases for denial.  By letter 
dated in May 2001, the veteran was advised of the enactment 
of the VCAA and was notified of the evidence and information 
he was responsible for providing and of the evidence that VA 
would attempt to obtain.  The January 2003 SSOC specifically 
set forth the laws and regulations pertaining to VA's duty to 
notify and to assist.  

The claims folder contains various VA medical records.  The 
veteran has not provided authorizations or identified 
additional treatment records that need to be obtained.  In 
keeping with the duty to assist, the veteran was provided VA 
examinations in January 1998, May 1998, November 1998, July 
2000, and June 2001.  

The May 2001 Board decision requested that the RO consider 
whether the veteran was entitled to a separate evaluation for 
ptosis and/or enophthalmos of the left eye under 38 C.F.R. 
§4.84a, Diagnostic Code 6019 and/or 4.118, Diagnostic Code 
7800.  On review, it does not appear that this was 
accomplished.  The Board errs in failing to ensure compliance 
with remand orders of the Board or the Court.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further, the Board notes that 
the regulations regarding the evaluation of skin disabilities 
(§ 4.118) were revised effective August 30, 2002, see 67 Fed. 
Reg. 49590-49599 (July 31, 2002), and that the veteran has 
not been advised of the new regulations.  

Notwithstanding, the Board finds that in light of the 
favorable decision to grant a separate 10 percent evaluation 
for ptosis, that the veteran is not prejudiced by the RO's 
failure to consider a separate evaluation or to notify him of 
a change in regulations.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist with regard to a 
separate evaluation for ptosis of the left eye.

Background

The veteran was originally granted service connection for 
residuals of trauma to the left eye, enophthalmos in February 
1988 and assigned a noncompensable evaluation effective July 
15, 1987.  The veteran was awarded temporary 100 percent 
evaluations based on convalescence for the periods from April 
15, 1996 to June 1, 1996, and from August 18, 1997 to October 
1, 1997.  

The veteran underwent a VA examination in January 1998.  
External examination noted slight enophthalmos left eye.  
Diagnosis was as follows:

Left hypertropia and diplopia - patient 
suffered blowout fracture to left eye 
which gave diplopia.  Surgery to correct 
this was done on the right because it was 
better to correct the diplopia.  The 
right eye was overcorrected and 
consequently reoperated on.  The patient 
is still with residual diplopia because 
the surgery did not fully correct the 
original overcorrection.  Consequently he 
remains with diplopia secondary to the 
initial injury (blowout fracture).  Would 
recommend prisms and surgery.

The veteran underwent another VA examination in May 1998.  
External examination remained positive for enophthalmos left 
eye.  Diagnosis was residual strabismus status post surgery 
for left orbital floor fracture (left hypertropia, 
exotropia); and questionable old mild left traumatic optic 
neuropathy (color does not support this).  

The veteran underwent a medical examination for VA purposes 
in November 1998.  External examination revealed marked 
enophthalmos on the left with 3 mm of ptosis of the left 
upper lid with narrowing of the left palpebral fissure.  
Diagnosis was "[l]ongstanding left/right hypertropia (not 
correctable by glasses with prisms) and marked enophthalmos 
secondary to blowout fracture on the left."  The examiner 
noted it was unlikely that further surgery would improve the 
situation and recommended evaluation by a competent 
ophthalmic plastic surgeon to see if anything could be done 
to improve the enophthalmos on the left.

In February 1999, the RO increased the veteran's evaluation 
to 10 percent effective January 27, 1998.  

In November 1999, the veteran testified that he has had 
double vision since surgery in service and that he now has 
double vision in both of his eyes.  He tried prism glasses 
but they did not work.  He has difficulty reading.  He was 
trained as a welder but he has lost jobs due to vision 
problems.  He currently helps his brother do concrete work.  
He has pain in the back of his eye.  He is able to drive but 
not at night.  In the mornings, his left eye is stuck 
together and his left eye appears smaller.  

The veteran underwent another examination for VA purposes in 
July 2000.  External ocular examination revealed a mild 
ptosis on the left side and enophthalmos of the left eye.  
Visual fields were entirely full in both eyes and the areas 
of diplopia were indicated on the Goldmann charts.  
Impression was as follows:

This patient had a blowout fracture of 
the left orbit and has had three 
surgeries to repair the blowout fracture 
and subsequent muscle surgery.  Although 
he is currently wearing prisms in his 
glasses, due to the fact that he does not 
appear to have diplopia in the primary 
field of gaze but the diplopia is worse 
on superior and inferior gaze, this 
problem cannot be corrected with prisms.  
I suspect that his vision is as good as 
it is going to get and there probably is 
no way to alleviate peripheral diplopia.

The veteran most recently underwent an examination for VA 
purposes in June 2001.  The examiner noted that the complete 
medical record was reviewed.  External ocular examination 
revealed a mild ptosis of approximately 1.5 to 2 mm on the 
left side.  There was also a mild degree of enophthalmos on 
the left side.  Visual fields were performed and were 
reported as entirely full in each eye.  Impression was as 
follows:

The patient had a blowout fracture of the 
left orbit followed by three surgeries to 
repair the blowout fracture and two 
subsequent surgeries to repair muscle 
problems in the left eye.  He still 
continues to have diplopia which is worse 
on right gaze.  This patient's problems 
are complicated by the fact that when one 
covers either eye he still says that he 
has monocular diplopia which makes the 
problem quite difficult to assess.  There 
is however, no question that when he 
looks to the right one would expect him 
to have diplopia and he may have pain in 
his eyes due to asthenopia.  Photographs 
were obtained and the camera was sent to 
QTC.  Visual fields, as noted above, were 
full in each eye.  His ptosis is 
certainly related to the original injury 
and it is directly due to the 
enophthalmos.  The ptosis obscures the 
pupil minimally, certainly less than 1/3 
of the pupil.  After three surgeries I 
suspect that the condition is unlikely to 
improve by any further muscle surgery.

Analysis

The veteran contends that the current 10 percent evaluation 
does not adequately reflect the severity of his left eye 
disability.  Disability ratings are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. 
§ 1155 (West 2002).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the RO evaluated the veteran's left eye 
disability, characterized as residuals of trauma to the left 
eye, enophthalmos, pursuant to Diagnostic Codes 6099-6009.  
Pursuant to Diagnostic Code 6009, a compensable evaluation 
between 10 and 100 percent will be assigned for unhealed 
disabilities of the eye in chronic form, based upon 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active 
pathology.  A minimum rating of 10 percent is assigned during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 
(2002).  

In this case, it is clear that the veteran's complaints and 
the medical findings indicate diplopia.  Therefore, the Board 
must consider whether the veteran is entitled to an 
evaluation in excess of 10 percent for diplopia pursuant to 
38 C.F.R. 
§ 4.84a, Diagnostic Code 6090 (2002).  This will be addressed 
in the Remand portion of this decision.

The June 2001 examiner indicated that the veteran's ptosis 
was "certainly related to the original injury and it is 
directly due to the enophthalmos."  As such, the Board finds 
that consideration of a separate rating for the left eye 
ptosis is appropriate.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate ratings may be assigned for the separate and 
distinct manifestations of the same injury).  

Unilateral or bilateral ptosis is evaluated as follows: where 
the pupil is wholly obscured, rate equivalent to 5/200; where 
the pupil is 1/2 or more obscured, rate equivalent to 20/100; 
and with less interference with vision, rate as 
disfigurement.  38 C.F.R. § 4.84a, Diagnostic Code 6019 
(2002).  

Examination in June 2001 revealed a mild ptosis of 
approximately 1.5 to 2 mm on the left side.  The examiner 
noted that the ptosis obscured the pupil minimally, certainly 
less than 1/3 of the pupil.  Therefore, the veteran's ptosis 
should be evaluated as disfigurement.  

The Board notes that the regulations regarding the evaluation 
of skin disabilities were revised effective August 30, 2002.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
revised criteria, however, may not be applied earlier than 
the effective date of the revised regulations.  38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  

Under the rating criteria in effect prior to August 30, 2002, 
disfigurement of the head, face or neck was evaluated as 
follows: complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement (50 percent); severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles 
(30 percent); moderate, disfiguring (10 percent); and slight 
(0 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

Effective August 30, 2002, disfigurement of the head, face, 
or neck is evaluated as follows: with visible or palpable 
tissue loss and either gross distortion or asymmetry of 3 or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with 6 or more characteristics of disfigurement (80 
percent); with visible or palpable tissue loss and either 
gross distortion or asymmetry of 2 features or paired sets of 
features, or with 4 or 5 characteristics of disfigurement (50 
percent); with visible or palpable tissue loss and either 
gross distortion or asymmetry of 1 feature or paired set of 
features, or with 2 or 3 characteristics of disfigurement (30 
percent); and with one characteristic of disfigurement (10 
percent).  67 Fed. Reg. 49596 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800).  

Note 1 provides that the 8 characteristics of disfigurement 
for purposes of evaluation are: (1) scar 5 or more inches in 
length; (2) scar at least 1/4 inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches; (6) 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; (7) underlying 
soft tissue missing in an area exceeding 6 square inches; and 
(8) skin indurated and inflexible in an area exceeding 6 
square inches.  Id.  

Under the former criteria and on review of the examination 
results and photographs, the Board finds that resolving 
reasonable doubt in the veteran's favor, the ptosis of the 
left eye approximates moderate disfigurement of the face, 
warranting a 10 percent evaluation.  Recent examination 
described the ptosis as "mild" and photographs do not 
evidence a marked and unsightly deformity of the eyelid.  
Accordingly, a separate evaluation in excess of 10 percent is 
not warranted.

Under the revised criteria, the Board finds that the veteran 
would not be entitled to a compensable evaluation.  The 
medical evidence and photographs do not establish that he has 
any of the characteristics of disfigurement.  Further, 
although there is arguably some asymmetry of the eyes, there 
is no evidence of visible or palpable tissue loss.  
Consequently, the former criteria appear more favorable to 
the veteran's claim.




ORDER

A separate 10 percent evaluation for the ptosis of the left 
eye as a residual of a blowout fracture of the left eye is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The medical evidence indicates that the veteran suffers from 
diplopia.  The measurement of muscle function will be 
undertaken only when the history and findings reflect disease 
or injury of the extrinsic muscles of the eye, or of the 
motor nerves supplying these muscles. The measurement will be 
performed using a Goldmann Perimeter Chart.  The chart 
identifies four major quadrants, (upward, downward, and two 
lateral) plus a central field (20 degrees or less).  The 
examiner will chart the areas in which diplopia exists and 
such plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40 degrees in the lateral or 
downward quadrants, or within 30 degrees in the upward 
quadrant.  Impairment of muscle function is to be supported 
in each instance by record of actual appropriate pathology.  
Diplopia that is only occasional or correctable is not 
considered a disability.  38 C.F.R. § 4.77 (2002).

Findings relating to diplopia are equated to loss of visual 
acuity.  Thus, specific findings of diplopia are converted 
into terms that lend themselves to the mechanical application 
of 38 C.F.R. § 4.84a, Table V, which sets forth the "Ratings 
for Central Visual Acuity Impairment."  If the diplopia is 
from 31 to 40 degrees, it is rated (a) equivalent to 20/40 
visual acuity if it is up; (b) equivalent to 20/70 visual 
acuity if it is lateral; and (c) equivalent to 20/200 visual 
acuity if it is down.  If the diplopia is from 21 to 30 
degrees, it is rated (a) equivalent to 20/70 visual acuity if 
it is up; (b) equivalent to 20/100 visual acuity if it is 
lateral; and (c) equivalent to 15/200 visual acuity if it is 
down.  If the diplopia is central at 20 degrees, it is rated 
equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090 (2002).  

Goldmann Perimeter Charts are attached to the July 2000 and 
June 2001 examinations performed by Dr. G. Beldick and the 
July 2000 examination notes that the areas of diplopia are 
indicated on the Goldmann charts.  However, the examiner did 
not provide numerical results or interpretation of the 
testing.  Consequently, the Board is unable to apply the 
results of the charts to the appropriate regulations.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  

Accordingly, this case is REMANDED as follows:

1.  The claims folder and a copy of this 
Remand should be made available to the 
examiner who conducted the July 2000 and 
June 2001 examinations for VA purposes.  
The examiner should review the Goldmann 
Perimeter Charts of July 2000 and June 
2001 for interpretation.  The examiner is 
specifically asked to identify the 
degrees and quadrants where the veteran's 
diplopia exists.  See above discussion of 
38 C.F.R. §§ 4.77, 4.84.  

2.  If the examiner is unable or 
unavailable to provide the requested 
interpretation, the veteran should be 
afforded another eye examination to 
determine the current severity of his 
diplopia.  Goldmann Perimeter testing 
should be undertaken and the charts and 
interpretive results (identifying the 
degrees and quadrants where the veteran's 
diplopia exists) should be attached to 
the examination report.  

3.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for residuals of a blowout 
fracture of the left eye with diplopia.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

